Given, J.
I. The material facts are these: The defendant company was incorporated by M. W. Bowers, H. D.. *538Brown, and J. S. Wheeler, with a paid-up capital stock of $6,000, one-half of which was owned by Bowers, and the other half by Brown and Wheeler. The corporation engaged in general merchandising at Mystic, Iowa, and continued therein until July 8, 1895, at which time its stock of merchandise was worth over $6,000. Bor some time prior to July 8, 1895, Bowers and Brown were engaged, as a co-partnership, in mining and selling coal at Mystic, and had become indebted to Bradley’s Bank of Mystic, owned and operated by William Bradley, now deceased. On July 8, 1895, William Bradley brought suit aided by attachment, against the firm of Brown & Bowers, and caused the writ of attachment to be levied on the stock of merchandise belonging to the corporation, and upon the shares of stock held by Brown and by Bowers. William Bradley acquired a lien against the stock held by Wheeler, and, by sale, under special execution in said attachment suit, became the owner of the shares of Brown and of Wheeler, and 15 shares held by Bowers, making 45 shares. Of the remaining 15 shares issued by Bowers, 10 belonged to the plaintiff Mary V. Bowers, and 5 to the plaintiff Clara Barse. Immediately after the levy of the attachment the corporation notified the sheriff of its ownership of the merchandise, and thereupon William Bradley and another creditor of Brown & Bowers, without notice to Brown & Bowers or to the corporation, procured the appointment of a receiver to take charge of the attached merchandise, which he did. The corporation was indebted in the sum of about $1,000 to different parties, and these claims William Bradley purchased and held against the corporation. After acquiring the 45 shares and said claims, William Bradley died,’ and the defendants were appointed executors of his will. Said executors and A. T. Bradley, being legatees under the will, at the'meeting of the stockholders of the corporation in July, 1896, elected themselves to the various offices of the corporation, and thereafter released the attachment of the goods, and they were- turned *539over by the receiver to the corporation. Shortly thereafter these officers of the corporation executed a chattel mortgage on the goods to secure a loan of $1,000 for 30 days, with which the claims against the corporation purchased by Mr. Bradley were paid to his estáte. After 30 days this mortgage was foreclosed, and the goods sold to D. C. Bradley.
II. Three reasons are set out for defendants’ motion, namely: Eirst, that the goods were received by the corporation from the receiver as its property, and there is' no evidence that there was any deterioration of the value of the goods, and therefore no evidence that the plaintiffs or the corporation sustained any actual damage by reason of the detention of the property; second, that there is no evidence that plaintiffs are the owners of any of said shares of stock; and, third, that there is no allegation or evidence of malice in suing out and levying said attachment. As to the second and third reasons, we have only to say that they are not well founded. The plaintiffs own shares of stock as claimed, and while, because of non-residence, there was probable cause for suing out the attachment against Brown & Bowers, there was no cause whatever for seizing the property of the corporation under it. The real contention is whether, in view of the fact that the goods were returned to and received by the corporation, the plaintiffs were damaged by their seizure and detention. If the goods were of equal value when returned as when taken, the plaintiffs were not damaged. The evidence relied upon as showing depreciation in valne is the price for which the goods were sold at the foreclosure sale. It is' assumed that they were sold for $1,036 — an amount mush less than their value when seized. ■Concede that this kind of evidence is competent to show the value of the goods when returned; yet we think it fails to ■do so in this case. The only evidence on this subject is that of D. C. Bradley. He says all the property of the corporation was sold, and that he paid $1,036, “the amount of the-claims and interest,” but he does not say for what amount the *540property was sold. There is no evidence whatever showing that the goods were less valuable when returned to the corporation than when taken from it, and therefore there was no error in sustaining defendants’ motion. — Affirmed.